DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020, 03/25/2021 and 05/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2017/0148977 to Zhu et al (hereinafter Zhu).
Regarding Claim 1, Zhu discloses a semiconductor device, comprising: 
a bottom electrode (10, Fig. 4) disposed over a semiconductor substrate; 
a magnetic tunnel junction (MTJ) stack (1) disposed over the bottom electrode; and 
a conductive seed layer (24) comprising a CrNiFe layer or CrNi layer separating the bottom electrode from the MTU stack [0030].

Regarding Claim 2, Zhu discloses the semiconductor device of Claim 1, wherein the conductive seed layer comprises Cr.sub.xNi.sub.1-x-yFe.sub.y, wherein x = 0.1-0.5, y=0-0.2 [0030].

Regarding Claim 5, Zhu discloses the semiconductor device of Claim 1, wherein the MTJ stack comprises: 
a hard bias layer (Fig. 4, 28a) disposed over the conductive seed layer; 
a reference layer (28c) disposed over the hard bias layer; 
an anti-parallel coupling (APC) layer (28b) separating the hard bias layer from the reference layer; 
a barrier layer (27) over the reference layer;
a free layer (28) over the barrier layer; and 
a capping layer (29) disposed over the free layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu as applied to Claim 5 above and in further view of US PG Pub 2016/0365505 to Lu et al (hereinafter Lu). 
Regarding Claim 6, Zhu discloses the semiconductor device of Claim 5, further comprising a top electrode (30) disposed over the capping layer but does not explicitly disclose a top electrode via connected to the top electrode. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the semiconductor device of Zhu to further include a top electrode via as shown by Lu to provide electrical signals to/from the MTJ stack.

Regarding Claim 7, Zhu discloses the semiconductor device of Claim 1 but does not explicitly disclose via’s connected to the bottom electrode or the limitation “wherein sidewalls of the bottom electrode and the conductive seed layer are angled in a first direction that is opposite to a second direction in which sidewalls of the via are angled”.
Liu discloses an MTJ stack device including a bottom electrode formed over and electrically coupled to a via (BE cap, Fig. 6) and further includes wherein sidewalls of the bottom electrode and the conductive seed layer are angled in a first direction that is opposite to a second direction in which sidewalls of the via are angled (Fig. 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the semiconductor device of Zhu to include a lower via connected to the bottom electrode so as to provide electrical signals to/from the MTJ stack. Furthermore, it would have been obvious to form the device so that sidewalls of the bottom electrode and the conductive seed layer are angled in a first direction that is opposite to a second direction in which sidewalls of the via are angled. Forming a bottom via to be wider at the top than the bottom would have been obvious to provide a larger landing surface for the MTJ stack to be formed on. Forming the MTJ stack to have slanted sidewalls opposite in direction to that of the bottom via would have been an obvious result of RIE etching using an upper photoresist or mask to etch the MTJ stack. 

Regarding Claim 16, Zhu discloses a semiconductor device, comprising: 
a bottom electrode (10, Fig. 4) disposed over the semiconductor substrate within the interconnect structure (see below); 
a conductive seed layer (24) comprising a CrNiFe layer or a CrNi layer disposed on the bottom electrode [0030]; 
a magnetic tunnel junction (MTJ) (1) disposed over the conductive seed layer and separated from the bottom electrode by the conductive seed layer (Fig. 4); and 
a top electrode (30) disposed over the MTU.

Zhu does not explicitly disclose a semiconductor substrate with an interconnect structure, connected to the lower electrode, disposed over the semiconductor substrate.
Liu discloses an MTJ stack device having a substrate (Fig. 4A, not pictured; [0033]) and an interconnect structure (436/434) connected to the lower electrode of an MTJ stack (Fig. 6).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the semiconductor device of Zhu to include a lower substrate and interconnect structure to provide electrical signals to/from the MTJ stack. 

Regarding Claim 17, the combination of Zhu and Liu makes obvious the semiconductor device of Claim 16, wherein the bottom electrode layer is formed over and electrically coupled to a via in the interconnect structure (Liu, Fig. 6), wherein sidewalls of the bottom electrode, seed layer structure, and re-crystallization-inducing layer are angled in a direction that is opposite to sidewalls of the via (Fig. 6). It would have been obvious to form the device of Zhu so that sidewalls of the bottom electrode and the conductive seed layer are angled in a first direction that is opposite to a second direction in which 

Regarding Claim 19, the combination of Zhu and Liu makes obvious the semiconductor device of Claim 16, wherein the conductive seed layer comprises Cr.sub.xNi.sub.1-x-yFe.sub.y, wherein x = 0.1-0.5, y=0-0.2 (Zhu, [0030]).


Allowable Subject Matter
Claims 9-15 are allowed.
Claims 3, 4, 8, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claim 9 recites a method, comprising: 
forming a bottom electrode layer; 
forming a polycrystalline CrNiFe layer over the bottom electrode layer, wherein the polycrystalline CrNiFe layer includes CrNiFe crystals having an initial average grain size; and 
forming a NiFe layer over and in direct contact with the polycrystalline CrNiFe layer wherein forming the NiFe layer induces recrystallization of the polycrystalline CrNiFe layer to establish a recrystallized polycrystalline CrNiFe layer, wherein the recrystallized polycrystalline CrNiFe layer includes 

Zhu and Liu do not disclose, or suggest, the method claimed by Applicant. The references do not disclose recrystallizing a polycrystalline CrNiFe layer such that enlarged CrNiFe crystals having an enlarged average grain size that is larger than the initial average grain size. A search of other, relevant references does not show Applicant’s method to be anticipated or obvious. Claims 10-15 depend on Claim 9 and are allowable for at least the reasons above.

Claims 3 and 20 require the semiconductor device of Claims 1 and 16 include a thickness of the conductive seed layer, defined between a top surface of the bottom electrode and a bottom surface of the MTJ stack, be between 1 nm and 3 nm. The references of record do not disclose a seed layer as thin as that claimed by Applicant. It is not apparent that the seed layers of Zhu and Liu would function equally as well if they were as thin as that claimed by Applicant. 

Claim 4 requires the semiconductor device of Claim 1 include the conductive seed layer comprising: 
a CrNiFe layer disposed directly on the bottom electrode; and 
a NiFe layer in direct contact with a top surface of the CrNiFe layer.
The references of record do not disclose a multi-layer seed layer having both a CrNiFe layer directly on the bottom electrode and an NiFe layer in direct contact with a top surface of the CrNiFe layer. While some references may form NiFe on the CrNiFe layer, the CrNiFe layer is not in direct contact with the bottom electrode. Other references may form a seed layer of CrNiFe directly on the bottom electrode but do not include an NiFe layer on the CrNiFe layer (US PG Pub 2011/0014500 “Horng”). There is no apparent motivation in the references of record to form the device as claimed by Applicant. 

Claims 8 and 18 require the semiconductor device of Claims 1 and 16 to further require the conductive seed layer include only a single CrNiFe crystal between the bottom electrode and the MTJ stack. The references of record do not disclose a seed layer as thin as that claimed by Applicant. It is not apparent that the seed layers of Zhu and Liu would function equally as well if they were as thin as that claimed by Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818